PER CURIAM.
William M. Nobles appeals the district court’s order applying the doctrine of lach-es to his claim and entering summary judgment in favor of the Defendants. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reason*137ing of the district court. Nobles v. Carlin America, Inc., No. CA-99-98-4 H (E.D.N.C. June 20, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.